Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
Por octava ocasión nos corresponde resolver otra controversia jurídica originada por la investigación y acusaciones formuladas como resultado de los sucesos del Cerro Maravilla. Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986); Pueblo v. González Málavé, 116 D.P.R. 578 (1985); Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983); Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982). La controversia particular ante nos requiere un análisis sobre el alcance del poder investigativo del Fiscal Especial Independiente (F.E.I.). Por entender que la ley que crea el F.E.I. le confiere a éste jurisdicción para investigar irregularidades como la de autos y que ese tipo de investigación está dentro del ámbito de su encomienda, disiento de la opinión del Tribunal.
h — I
El EE.I. presentó acusaciones por dos (2) cargos de asesinato en primer grado contra Ángel Luis Pérez Casillas y Rafael Moreno Morales por las muertes de Arnaldo Darío Rosado y Carlos Soto Arriví el 25 de julio de 1978 en el Cerro Maravilla. Véanse: M. Suárez, Requiem on Cerro Maravilla, Nueva Jersey, Waterfront Press, 1987; A. Nelson, Murder Under Two Flags, *715Nueva York, Tickmor S. Fields, 1986. Un Jurado absolvió de ambos cargos a Pérez Casillas y encontró culpable a Moreno Morales de un cargo de asesinato en segundo grado.
Posteriormente, el periodista Manuel (Manny) Suárez publicó unos artículos en las ediciones de 23,24,25 y 29 de marzo de 1988 en el periódico The San Juan Star, en los cuales revelaba que se cometieron serias irregularidades durante el proceso de secuestro y deliberación del Jurado que impidieron un veredicto imparcial.
El 21 de julio de 1988 el F.E.I. presentó una moción en el Tribunal Superior, Sala de San Juan, en la cual solicitaba autori-zación para interrogar en corte abierta a los miembros del Jurado y a sus familiares. El 21 de noviembre de 1988 el Juez Luis Raúl Cruz Jiménez emitió una resolución mediante la cual accedió a la solicitud del F.E.I. Inconforme con ese dictamen, uno de los miembros del panel de jurados presentó una petición de certiorari ante este Tribunal para cuestionar esa resolución.
El 31 de marzo de 1989 le concedimos al F.E.I. término para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar la resolución recurrida. Oportunamente el F.E.I. compareció y expuso su posición.
I — i 1 — !
Con el propósito de investigar la muerte de dos jóvenes independentistas a manos de agentes del orden público en el Cerro Maravilla el 25 de julio de 1978 y las actuaciones posterio-res de los funcionarios de la Rama Ejecutiva, responsables de poner en vigor las leyes, la Asamblea Legislativa creó el 1ro de enero de 1985 el cargo de EE.I. La Exposición de Motivos de la Ley Núm. 1 de 18 de enero de 1985 (3 L.ER.A. sec. 90n) revela claramente la intención legislativa de crear una entidad indepen-diente con amplios poderes investigativos para llevar a cabo una investigación de naturaleza criminal y exhaustiva con el fin de fijar responsabilidad por las trágicas muertes de los jóvenes independentistas y por su posterior encubrimiento por cualquier funcionario de la Rama Ejecutiva.
*716Las circunstancias excepcionales que rodean estos sucesos han despertado un clamor unánime para que se realice una investigación imparcial, eficiente y completa, y para que se fije la responsabilidad criminal que corresponda por dichas muertes y su posterior encu-brimiento. Dicha investigación necesariamente ha de envolver el examen de las actuaciones de los funcionarios de mayor rango en la investigación criminal dentro de la jerarquía gubernamental. Las graves irregularidades descubiertas por el Senado en las investiga-ciones criminales previas, enfatizan la necesidad de evitar la más leve sombra de conflicto de intereses entre los investigadores y los investigados y de separar dicho proceso de las pasiones político-partidistas.
Existe consenso en el país de que dicha investigación no debe ser realizada por los organismos tradicionales de investigación criminal. Es necesario garantizarle al pueblo que se realizará una investiga-ción enmarcada dentro de las más estrictas normas éticas, de manera que recupere su confianza en nuestras instituciones demo-cráticas, y la certeza de que ningún ciudadano se encuentra por encima de la ley.
Con ese propósito, se propone la creación de un cargo de Fiscal Especial Independiente, al cual se le proveen todos los poderes y recursos necesarios para que realice una investigación completa, imparcial e independiente, sobre los sucesos acaecidos en el Cerro Maravilla el 25 de julio de 1978, sus antecedentes y su posterior encubrimiento, y que se procese criminalmente a todas las personas que pudiesen haber cometido delitos relacionados con los hechos. 1985 Leyes de Puerto Rico 3.
A tenor con este propósito se promulgó la Ley Núm. 1, supra. El Art. 2 de la citada Ley Núm. 1 delimita la encomienda y la jurisdicción del F.E.I.:
El Fiscal Especial Independiente tendrá el deber y la autoridad de investigar todo lo relacionado con los incidentes del Cerro Maravilla ocurridos el 25 de julio de 1978 para determinar la comisión de delitos por parte de funcionarios públicos o de otras personas, así como violaciones a reglamentos gubernamentales y a normas de buena conducta administrativa y profesional. Una vez hecha esa determinación tendrá el deber y la autoridad de repre-sentar al Pueblo de Puerto Rico y al Estado Libre Asociado en los procedimientos penales y en las acciones civiles, administrativas y de conducta profesional que procedan.
*717Sin que ello constituya una limitación, el Fiscal Especial Independiente deberá investigar y procesar los delitos y violaciones administrativas y de ética profesional que surjan de las siguientes áreas:
(1) Lo ocurrido el 25 de julio de 1978 en el Cerro Maravilla.
(2) Lo ocurrido con antelación al 25 de julio de 1978 pero relacionado con los sucesos acaecidos ese día.
(3) Lo ocurrido con posterioridad al 25 de julio de 1978 y que esté relacionado con esos acontecimientos.
(4) Lo ocurrido en la investigación llevada a cabo por el Senado de Puerto Rico sobre los sucesos del 25 de julio de 1978 en el Cerro Maravilla.
(5) Todo lo relacionado con las acciones u omisiones de agentes encubiertos en relación a los incisos anteriores. (Énfasis suplido.) 1985 Leyes de Puerto Rico 11.
En primer lugar, cabe apuntar que no existe disposición de ley alguna que le prohíba al F.E.I. investigar la conducta de los jurados y de sus familiares para determinar si se cometieron delitos. Por otro lado, un análisis del Art. 2 de la Ley Núm. 1, supra, revela que el F.E.I. sí tiene jurisdicción para investigar irregularidades como la de autos y que este tipo de investigación está dentro de su encomienda. Veamos.
El citado Art. 2 de la Ley Núm. 1, supra, le confiere al F.E.I. la facultad de investigar “todo lo relacionado” con los sucesos del Cerro Maravilla para determinar si se cometieron delitos y se incurrió en violaciones administrativas. Más aún, antes de enu-merar áreas específicas en relación con las cuales el F.E.I. puede investigar y procesar, el estatuto aclara que esa enumeración no constituye una limitación a las facultades de investigación y procesamiento del F.E.I.
El estatuto no limita la jurisdicción del F.E.I. a investigar únicamente los actos directamente relacionados con los sucesos del Cerro Maravilla ni excluye los que estén “indirectamente” relacionados. Todo lo contrario, el estatuto faculta al F.E.I. para investigar “todo lo relacionado con los incidentes del Cerro Maravilla”. La mens legis fue realmente proveerle “todos los poderes y recursos necesarios para realizar” una investigación completa, imparcial e independiente. Al amparo de estas faculta-*718des, corresponde al F.E.I. averiguar si se violó la ley o los reglamentos administrativos. Del resultado de esa investigación dependerá si el F.E.I. puede o no formular una querella, o acusación, según sea el caso. Sin embargo, es a dicho funcionario a quien inicialmente le compete determinar si los actos investiga-dos están relacionados con los sucesos del Cerro Maravilla. Véase Comisionado de Seguros v. Bradley, 98 D.P.R. 21 (1969).
De las informaciones que publicó el periódico The San Juan Star y de la investigación que comenzó a realizar el F.E.I. se desprende la posibilidad de que hayan ocurrido irregularidades durante el proceso de desinsaculación, violaciones al secuestro del Jurado durante el juicio —las cuales incluyen— contacto con terceros e irregularidades en el proceso de deliberación.
Específicamente, y a manera de ilustración, se alega que una de los jurados que intervino en el caso mintió durante el voir dire al ocultar su relación con el ex Gobernador Carlos Romero Barceló; que esa misma jurado trajo prueba extraña al proceso de deliberación para tratar de convencer a los demás jurados de que Soto Arriví y Darío Rosado habían participado en el tiroteo de los marinos en Sabana Seca el 3 de diciembre de 1979, dieciocho (18) meses después de los sucesos del Cerro Maravilla; que varios jurados discutieron el caso antes de ser sometido a su considera-ción; que un jurado suplente trató de convencer, previo a la deliberación, a varios miembros del panel de que emitieran su voto a favor de la absolución; que durante el secuestro del jurado se hicieron 1,526 llamadas desde los teléfonos provistos para los jurados y alguaciles; que varios jurados permanecieron a solas con sus familiares cuando debían estar secuestrados; que durante el secuestro uno de los jurados le informó a un alguacil que había sido amenazado y éste no se lo informó a su supervisor; que los jurados comentaron la prueba antes de que les sometieran el caso para su consideración, y que uno de los alguaciles que intervino en el caso participó en dos (2) fiestas como celebración del veredicto.
No cabe duda que las irregularidades imputadas durante el secuestro y deliberación de un Jurado están tipificadas como *719delito en el Art. 247 del Código Penal, 33 L.P.R.A. sec. 4443,(1) y están relacionadas con los sucesos del Cerro Maravilla. Se trata precisamente del juicio que se ventilaba contra los presuntos asesinos de los jóvenes independentistas. Es evidente que, de ser ciertas las irregularidades imputadas por el destacado periodista Manny Suárez, éstas afectarán directamente la capacidad del F.E.I. para llevar a cabo su encomienda principal: el procesa-miento de los responsables por los fatídicos sucesos del Cerro Maravilla.
No es correcto que el reconocimiento de esta facultad autoriza al F.E.I. a investigar y a procesar “toda alegada posible conducta delictiva que, desafortunadamente, pudiera ocurrir de hoy en adelante y que tenga alguna relación —por incidental y remota que la misma sea. . .”. (Enfasis suprimido.) Opinión mayoritaria, pág. 713. En controversias jurídicas complejas no es prudente ni aconsejable recurrir a sofismas para fundamentar una posición especulativa o formular situaciones extremas para rebatir argu-mentos articulados para casos concretos.
En el caso de autos, uno de los periodistas que originalmente investigó y reveló los pormenores de los sucesos del Cerro Maravilla denunció la comisión de serias irregularidades en el juicio del Director de la División de Inteligencia de la Policía y la persona que alegadamente dirigió el operativo policiaco del Cerro Maravilla.
*720No estamos en posición de determinar en qué medida estas irregularidades sucedieron, quiénes fueron los responsables ni tampoco si éstas tenían como propósito impedir que se le impu-siera responsabilidad penal por las muertes ocurridas en el Cerro Maravilla. Esa precisamente es la función del F.E.I. Más aún, el Art. 6 de la Ley Núm. 1, supra, le confiere al F.E.I .jurisdicción exclusiva para investigar y procesar aquellas acciones penales que estime apropiadas dentro de la encomienda que le asigna el citado Art. 2.
La opinión del Tribunal ignora esta amplia delegación de poderes y recurre a técnicas de interpretación de estatutos concebidas para situaciones en las que no se puede determinar cuál fue la intención de la Asamblea Legislativa y recurre a jurisprudencia que no es pertinente a la controversia de autos. Véanse, en particular, Salazar v. El Registrador, 27 D.P.R. 63 (1919); Ex parte Ramos, 53 D.P.R. 374 (1938); De Castro v. Junta de Comisionados, 59 D.P.R. 676 (1942). En el caso de autos, el extenso historial legislativo revela claramente que se promulgó una ley de carácter excepcional para establecer un nuevo cargo con los poderes y recursos necesarios para investigar todos los incidentes relacionados con el Cerro Maravilla, sujeto a las garantías provistas por nuestro ordenamiento constitucional y estatutario. Véase, a modo de ejemplo, E.L.A. v. Coca-Cola Bott. Co., 115 D.P.R. 197 (1984). Una vez se descubre la intención del Legislador, “el fin de la interpretación ha sido logrado y no resulta necesario aplicar ninguna regla de hermenéutica porque éstas no son sino una ayuda para determinar la voluntad que se busca”.
For otro lado, la opinión del Tribunal no contiene unas directrices claras sobre cuál es el alcance de la jurisdicción conferida al F.E.I. ¿Cuán remotos o incidentales tienen que ser los actos perpetrados para estar fuera de su ámbito investigativo? ¿Cómo se va a determinar si el acto es incidental o remoto? ¿En términos de tiempo? ¿Lugar? ¿Fertinencia? ¿Importancia del evento? ¿Fersonas involucradas? ¿Delitos imputados?
Finalmente, invocando aforismos y jurisprudencia que son inaplicables a la controversia de autos, la opinión del Tribunal *721ignora la voluntad legislativa, enmienda indebidamente la ley orgánica del F.E.I. para limitar el alcance de su jurisdicción y emite unos pronunciamientos que debilitan dicho organismo e impiden que investigue si alguien intervino ilegalmente con el Jurado para evitar un juicio imparcial de los policías acusados de los actos perpetrados el 25 de julio de 1978 en el Cerro Maravilla.
Por las razones expuestas anteriormente, disiento.

(1) “Sec. khk-3. Influir en jurado u otros
“Será sancionada con pena de reclusión por un término fijo de seis (6) años, toda persona que intentare influir sobre algún juez, jurado o persona citada o sorteada como tal, o elegida o nombrada como árbitro, o persona autorizada por ley para oír y resolver una cuestión o controversia, por lo que respecta a su veredicto a [sie] decisión en cualquier causa o.procedimiento que se hallare pendiente ante ella o que fuere a ser sometida a su resolución, valiéndose al efecto de algunos de los siguientes medios:
“(a) Cualquier comunicación, oral o escrita, tenida con dicha persona, excepto en el curso ordinario de los procedimientos.
“(b) Cualquier libro, papel o documento mostrádole fuera del curso regular de los procedimientos.
“(e) Cualquier amenaza, intimidación, persuasión o súplica.
“En cualquiera de las circunstancias anteriores, de mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de diez (10) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de cuatro (4) años.— Código Penal, 1974, art. 247; Junio 4, 1980, Núm. 101, p. 298, sec. 1.”